Citation Nr: 0631904	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  97-26 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability prior to February 6, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
the lumbar spine disability beginning February 6, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from July 1969 to 
June 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions 
issued by the Department of Veterans (VA) Affairs Regional 
Office (RO) in Atlanta, Georgia.

The case originally came before the Board on appeal from a 
July 1996 rating decision that denied the appellant's claim 
for an evaluation in excess of 10 percent for his lumbar 
spine disability.  In July 1998, and in August 2003, the 
Board remanded the case for additional development on the 
low back disability.  In March 2004, while the case was in 
remand status, the RO increased the evaluation for the low 
back disability from 10 to 20 percent, effective February 6, 
2004, and 40 percent thereafter.  The Board remanded the 
case again in September 2004; the case has now been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to February  6, 2004, the level of disability 
produced by the appellant's lumbar spine disability was 
consistent with moderate lumbosacral strain or moderate 
limitation of motion of the lumbar spine or moderate 
intervertebral disc syndrome, but not severe lumbosacral 
strain or severe limitation of motion of the lumbar spine or 
severe intervertebral disc syndrome.

2.  As of February 6, 2004, the level of disability produced 
by the appellant's lumbar spine disability was consistent 
with severe lumbosacral strain or severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome, but not pronounced intervertebral disc syndrome. 

3.  The appellant does not have unfavorable ankylosis of the 
entire thoracolumbar spine. 

4.  The appellant does not have incapacitating episodes 
involving the lumbar spine of a duration of at least six 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's lumbar spine disability were not met 
prior to February 6, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2006).

2.  Beginning February 6, 2004, the criteria for an 
evaluation in excess of 40 percent for the appellant's 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his increased rating claims by correspondence 
dated in December 2003, September 2005, and March 2005.  
Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to increased ratings for 
the lumbar spine.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed, as "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 2005) or the 
implementing regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations, as well 
as a personal hearing at the RO.  VA and private medical 
records were obtained and associated with the claims file.  
The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in May 
2006.  In addition, the entire period from the date of the 
appellant's claim until the present is under appellate 
review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for his 
claimed disability, as well as the assistance VA would 
provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that his service-connected low back 
disorder is more severe than is contemplated by the 
currently-assigned ratings.  He testified at his January 
1997 personal hearing that he was currently experiencing 
considerable problems with his back disability.  He said he 
had limitations on lifting, walking, standing and bending.  
The appellant further testified that he had continuous pain.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion require 
consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to 
this general rule, however, is the anti-pyramiding provision 
of 38 C.F.R. § 4.14, which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which had a 
rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant underwent a VA medical examination in February 
1997; he complained of worsening low back pain that radiated 
into his left lower extremity.  He also reported occasional 
severe pain and paroxysmal spasms.  On physical examination, 
there was no evidence of paraspinal atrophy or current 
spasm.  Motor examination was 5/5 and sensation was intact.  
The appellant demonstrated 80 degrees of forward flexion, 
zero degrees of extension, 45 degrees of right and left 
rotation and 35 degrees of right and left lateral bending.

The appellant underwent another VA medical examination in 
April 1999; the examiner reviewed the appellant's entire 
chart.  The appellant complained of low back pain that 
radiated into each leg, the right worse than the left.  He 
walked without any difficulties and the examiner noted a 
normal gait pattern.  On physical examination, there was no 
muscle atrophy or spasms.  Muscle strength was 5/5.  The 
appellant was able to forward flex to eight inches from the 
floor and his side bending and rotation were full without 
restrictions.  Straight leg raises were positive on the 
right at 60 degrees and negative on the left.  Radiographic 
examination revealed early disc degeneration.

Review of the private medical evidence of record dated 
between 1996 and 2004 reveals that the appellant was hit in 
the head with a headboard in August 1996; he was thereafter 
seen by his local doctor who noted that the appellant 
complained of stiffness and tenderness of the upper back 
area.  The doctor noted in September and October of 1996 
that the appellant's neurological examination was grossly 
normal.  The appellant's private orthopedic surgeon noted, 
in December 1998, that the appellant complained of low back 
pain radiating into the left leg.  The doctor said that 
there was no significant radicular radiation and that the 
straight leg raises were negative.  The doctor also noted 
that the appellant's motor testing was 5/5.  A May 2001 
medical treatment certificate stated that the appellant was 
to be off work for three weeks and that his ability to climb 
stairs, squat or run was permanently limited.

Review of the appellant's VA treatment records dated between 
1997 and 2005 indicates that he did not seek treatment for 
his low back disability on a continuous basis.  Radiographic 
examination in July 1997 revealed a narrowed disc space at 
L4-5.  An August 1997 MRI of the lumbar spine revealed disc 
herniation at L4-5 and L3-4; similar findings were made in 
October 1998.  The appellant underwent a myelogram in 
January 1999; this test demonstrated a large L4-5 disc 
herniation, a disc bulge at L3-4 and a disc protrusion at 
L5-S1.  In May 2002, the appellant complained of back pain 
that went down his left leg off and on.  A November 2002 
clinic note indicates that the appellant's low back pain was 
stable.  In April 2005, it was noted that the pain radiated 
into the left leg.  In May and June of 2005, the appellant 
underwent physical therapy for his shoulder and neck, but 
not his back.  In September 2005, a note indicated that the 
appellant's lower back pain was 5/10, and another indicated 
that he was walking three times a week for thirty minutes.

The appellant underwent a VA medical examination in February 
2004; the examiner reviewed the claims file.  The appellant 
complained of chronic low back pain with radiation down the 
right leg and morning stiffness.  He said that twisting 
motions, running and lifting caused pain.  On physical 
examination, there was localized tenderness.  The appellant 
exhibited 60 degrees of forward flexion, 10 degrees of 
extension, 60 degrees of right lateral rotation, 50 degrees 
of left lateral rotation, 70 degrees of right lateral 
bending and 80 degrees of left lateral bending.  He said 
that he experienced flare-ups twice a month and that these 
lasted a day.  The examiner stated that the appellant's back 
disability did not cause weakened movements, excess 
fatigability or incoordination.

The appellant underwent two additional VA examinations in 
March 2005; each examiner reviewed the claims file.  The 
appellant presented with similar symptoms.  On physical 
examination, strength was 5/5 in all extremities.  Reflexes 
were normal.  Sensation was full.  The examination of the 
peripheral nervous system was normal.  There was no evidence 
of root compression.  There was no muscle atrophy.  The 
appellant exhibited 40 degrees of forward flexion, 20 
degrees of extension, 50 degrees of right lateral rotation, 
50 degrees of left lateral rotation, 30 degrees of right 
lateral bending and 30 degrees of left lateral bending.  The 
examiner stated that the appellant did not demonstrate 
fatigability.

The regulations used to evaluate diseases and injuries of 
the spine have changed twice since the appellant submitted 
his claim for an increased rating in June 1996.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).

In June 1996, a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1996).  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable 
ankylosis of the lumbar spine and a 50 percent evaluation 
was warranted for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified 
of these new criteria in the Mach 2004 Supplemental 
Statement of the Case).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining 
separate ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warranted a 40 percent rating.  
Id.  Incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warranted a 60 
percent rating.  Id.  Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  In this case, the clinical evidence of 
record does not demonstrate the existence of incapacitating 
episodes as defined by regulation.  Furthermore, there are 
no definitive neurological manifestations demonstrated in 
the clinical evidence of record.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  
68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the December 2005 
Supplemental Statement of the Case).  Effective September 
26, 2003, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The medical evidence dated prior to February 6, 2004, 
indicates that the appellant was experiencing an overall 
moderate limitation of motion.  Thus the appellant's lumbar 
spine symptomatology more closely approximated that required 
for a 20 percent evaluation under Diagnostic Code 5292 or 
Diagnostic Code 5295.  However, a higher rating would not be 
available under either of those Diagnostic Codes prior to 
prior to February 2004, when the appellant demonstrated 
moderate to severe limitation of motion.  

While the appellant demonstrated symptomatology commensurate 
with a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292 around the time of his increased 
rating claim, he did not demonstrate the severe limitation 
of motion required for the next higher evaluation prior to 
February 2004.  Likewise, a higher rating would not be 
available if the appellant's back condition were to be rated 
under Diagnostic Code 5295 as he had not demonstrated severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion and therefore a 40 percent evaluation is not 
warranted under that Diagnostic Code prior to February 2004.  
In addition, the appellant had not demonstrated severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief required for a 40 percent evaluation 
under Diagnostic Code 5293 prior to February 2004.

Under the changes set forth effective September 26, 2003, a 
40 percent evaluation required that forward flexion of the 
thoracolumbar spine be limited to 30 degrees or less, or 
that there be favorable ankylosis of the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a (2005).  The appellant has not 
demonstrated ankylosis of the lumbar spine nor has he 
demonstrated forward flexion limited to 30 degrees.

As of February 6, 2004, the medical evidence indicates that 
the appellant was experiencing pain and stiffness, flare-ups 
twice a month and moderate to severe limitation of motion.  
These symptoms warrant the currently assigned 40 percent 
evaluation.  However, the medical evidence does not 
demonstrate that the appellant has pronounced intervertebral 
disc syndrome or ankylosis of the lumbar spine or 
incapacitating episodes having a total duration of at least 
six months per 12 month-period.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has 
continually described to physicians his subjective 
complaints of chronic pain and pain on use, and objective 
medical evidence has indicated the existence of tenderness 
and pain on motion.  The appellant has also reported 
additional limitation of function during flare-ups.  
Furthermore, the appellant had consistently complained of 
low back pain that was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology prior to February 2004, did not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the 20 percent rating.  A 
higher evaluation for the appellant's orthopedic 
manifestations of the lumbar spine disability is not 
warranted prior to February 2004, because severe limitation 
of motion of the lumbar spine was not clinically 
demonstrated and because ankylosis of the lumbar spine was 
not demonstrated.

In order for a higher evaluation to be awarded for 
orthopedic manifestations from February 6, 2004 onward, the 
appellant would have had to have favorable ankylosis of the 
lumbar spine or incapacitating episodes of at least six 
weeks duration due to the service-connected pathology.  
However, there is no medical evidence showing that the 
appellant has ever had ankylosis of the lumbar spine.  In 
addition, incapacitating attacks of lumbar spine disc 
syndrome have not been demonstrated.  The Board has also 
considered the degree of limitation of motion that the 
appellant had, which in this case was moderate to severe.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings 
discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate 
evaluation.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the low back disorder are contemplated in the 20 and 40 
percent ratings that have been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate disability rating.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar disability causes any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the February 2004 and 
March 2005 VA examinations, no findings of neurological 
deficits were made.  The clinical evidence of record does 
not show that the appellant's service-connected lumbar spine 
disability includes any objective neurologic abnormalities.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, since the preponderance of the evidence is against 
each of the appellant's claims, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for lumbar spine 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his service-connected 
lumbar spine disability between 1996 and 2005, and he has 
not demonstrated marked interference with employment due to 
that disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular 
ratings is not warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability prior to February 6, 2004 is denied.

An evaluation in excess of 40 percent for the lumbar spine 
disability from February 6, 2004 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


